Name: Commission Regulation (EC) No 1648/2001 of 13 August 2001 amending Regulation (EC) No 690/2001 on special market support measures in the beef sector
 Type: Regulation
 Subject Matter: prices;  animal product;  trade policy;  health
 Date Published: nan

 Avis juridique important|32001R1648Commission Regulation (EC) No 1648/2001 of 13 August 2001 amending Regulation (EC) No 690/2001 on special market support measures in the beef sector Official Journal L 219 , 14/08/2001 P. 0021 - 0021Commission Regulation (EC) No 1648/2001of 13 August 2001amending Regulation (EC) No 690/2001 on special market support measures in the beef sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), as last amended by Regulation (EC) No 1512/2001(2), and in particular Article 38(2) thereof,Whereas:(1) Commission Regulation (EC) No 690/2001 of 3 April 2001 on special market support measures in the beef sector(3) lays down in its Article 1 the eligibility criteria to be met for carcasses in order to be accepted under the purchase scheme. The last indent of Article 1(2) provides in particular for the carcasses to be appropriately labelled. As labelling, however, serves no purpose where the meat is intended for destruction after take-over, derogation from this requirement should be provided in such circumstances.(2) Article 3(1) and (2) of Regulation (EC) No 690/2001 provides for an amount of EUR 14 per 100 kg to be taken into account when fixing the maximum buying-in price. The experience from the application of the Regulation indicates that that amount is insufficient to cover the net slaughter costs as intended, in particular due to a low value of by-products. The amount should therefore be increased to EUR 18 per 100 kg.(3) Article 5(3) of Regulation (EC) No 690/2001 lays down that the price to be paid to the successful tenderer shall be adjusted where carcasses taken over differ from the classification class O. The application of that provision has led to artificially high prices for meat from Category B animals offered under the scheme. An appropriate amendment should therefore be provided.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 690/2001 is amended as follows:1. In Article 1 the following paragraph 3 is added: "3. Member States may waive the requirement laid down in the last indent of paragraph 2 where the carcasses or half-carcasses concerned are destroyed after take-over."2. The amount of "EUR 14" referred to in Article 3(1) and (2) shall be replaced by the amount of "EUR 18".3. Article 5(3) is replaced by the following text: "3. With the exception of carcasses from animals of Category B, where carcasses of classification classes other than O are taken over, the price to be paid to the successful tenderer for the carcasses concerned shall be adjusted by applying the coefficients fixed in Annex IV."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply to quantities awarded under the tender on 27 August 2001 and following tenders.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 August 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 201, 26.7.2001, p. 1.(3) OJ L 95, 5.4.2001, p. 8.